Citation Nr: 1429054	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  12-05 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



WITNESSES AT HEARING ON APPEAL

Appellant, Spouse



ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from April 1966 to April 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2012 a Travel Board hearing was held before one of the undersigned.  A transcript of that hearing could not be made, and he was offered the opportunity for another hearing.  Such hearing was held before another of the undersigned in March 2013.  Because each Veterans Law Judge (VLJ) who conducted a hearing on a matter must participate in the decision on the matter (see 38 U.S.C.A. § 7107) this matter has been assigned to a panel of three VLJs.  A May 2014 letter to the Veteran offered the Veteran the opportunity for a hearing before the third Member of this panel.  In correspondence received in June 2014, he waived his right to such hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 appear to be satisfied, the Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matter on appeal. 

The Veteran's service treatment records are silent regarding hearing loss.  On March 1969 service separation examination, his whispered voice hearing was 15/15, bilaterally; there was no audiometry.  The record does not include a report of medical history noted on separation.  September 2008 VA audiometry confirmed that he has a bilateral hearing loss disability.

During the March 2013 Travel Board hearing, the Veteran testified that he began experiencing hearing loss for "days on end" after firing guns in service.  The Veteran's wife testified that they met one month prior to his discharge from service, and that he was then experiencing hearing difficulty.  They both testified that he began wearing hearing aids in 1973.   The Veteran testified that records of the physician who prescribed his hearing aids are unavailable.  However, he further indicated (see hearing transcript pp. 8, 9) that he still has the hearing aids that were prescribed for him in 1973.  At the hearing it was discussed that the date of manufacture of the hearing aids might corroborate that they were indeed issued to him in 1973 (which, in turn, would assist in substantiating that his hearing loss began in service and has persisted since).  Accordingly, development to secure hearing aids issued to the Veteran in 1973 and ascertain (if possible) the approximate year of their manufacture is necessary.

The case is REMANDED for the following:

1. The AOJ should contact the Veteran and ask him to submit for the record his hearing aids that he testified he has and that were issued to him 1973.  The AOJ should arrange for forensic development to confirm that those hearing aids were indeed manufactured in 1973 or earlier.  

2.  Thereafter, the AOJ should then review the record, arrange for any further development deemed necessary, and readjudicate the Veteran's claim (to include consideration of the lay testimony offered at the March 2013 hearing and the theory of entitlement that a hearing loss became manifest in service and has persisted since).  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_____________________________
RYAN T. KESSEL
Veterans Law Judge
Board of Veterans' Appeals
_____________________________ THOMAS J. DANNAHER 
Veterans Law Judge 
Board of Veterans' Appeals


_____________________________
GEORGE R. SENYK
Veterans Law Judge
Board of Veterans' Appeals

                                 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

